11-995-ag
         Perera v. Holder
                                                                                       BIA
                                                                                 Weisel, I.J.
                                                                               A095 864 132
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 28th day of February, two thousand twelve.
 5
 6       PRESENT:
 7                JOSÉ A. CABRANES,
 8                DEBRA ANN LIVINGSTON,
 9                DENNY CHIN,
10                    Circuit Judges.
11       ______________________________________
12
13       CHANDRIKA JAYALALANE PERERA,
14                Petitioner,
15                                                              11-995-ag
16                          v.                                  NAC
17
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:               Chandrika Jayalalane Perera, pro se,
24                                     Staten Island, New York.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General; Leslie McKay, Assistant
28                                     Director, Jane T. Schaffner, Trial
29                                     Attorney, Office of Immigration
30                                     Litigation, United States Department
31                                     of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Chandrika Jayalalane Perera, a native and

 6   citizen of Sri Lanka, seeks review of a February 25, 2011,

 7   decision of the BIA affirming the November 20, 2008,

 8   decision of Immigration Judge (“IJ”) Robert D. Weisel,

 9   finding that Perera was incredible and denying her

10   applications for asylum, withholding of removal, and relief

11   under the Convention Against Torture.   In re Chandrika

12   Jayalalane Perera, No. A095 864 132 (B.I.A. Feb. 25, 2011),

13   aff’g, No. A095 864 132 (Immig. Ct. N.Y. City Nov. 20,

14   2008). We assume the parties’ familiarity with the

15   underlying facts and procedural history of the case.

16       Under the circumstances of this case, we have reviewed

17   both the IJ's and the BIA's opinions “for the sake of

18   completeness.”   Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir.

19   2008) (internal quotation marks omitted).   The applicable

20   standards of review are well-established. See 8 U.S.C. §

21   1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d

22   Cir. 2009).


                                   2
 1       Substantial evidence supports the agency’s finding,

 2   following this Court’s remand in 2007, that Perera knew or

 3   should have known that the doctor’s letter she submitted in

 4   support of her application was inauthentic.    See Perera v.

 5   Gonzales, 244 F. App'x 392, 394 (2d Cir. 2007) (Summary

 6   Order).   At the 2008 hearing, Perera testified that she

 7   learned the document was inauthentic in February 2003, one

 8   month before the merits hearing in March 2003.     As she has

 9   conceded that she knew that the letter was inauthentic

10   before the merits hearing, and yet continued to rely on the

11   letter as evidence of her claim, the adverse credibility

12   determination is well-supported.   See Siewe v. Gonzales, 480

13   F.3d 160, 170-71 (2d Cir. 2007) (finding that adverse

14   credibility determination may be based on submission of

15   false documents the alien knows, or has reason to know, are

16   false).

17       Further, substantial evidence supports the IJ’s finding

18   that Perera should have known that the letter was

19   inauthentic when she received it, because she testified that

20   her father told her that he mailed the letter in November

21   2001 and the letter was dated December 2001.     Although

22   Perera has contended that she did not look at the date of


                                   3
 1   the letter, this explanation does not compel the conclusion

 2   that the credibility finding must be reversed.     See Ahmed v.

 3   Ashcroft, 286 F.3d 611, 612 (2d Cir. 2002) (“To reverse

 4   under the substantial evidence standard, we must find that

 5   the evidence not only supports that conclusion, but compels

 6   it”) (internal quotation marks, citation, and emphasis

 7   omitted).

 8       Moreover, although the submission of false evidence

 9   that is “wholly ancillary to the alien’s claim may, in some

10   circumstances, be insufficient by itself to warrant a

11   conclusion that the entirety of the alien's uncorroborated

12   material evidence is also false,” Siewe, 480 F.3d at 170,

13   the doctor’s evidence was central to Perera's claim for

14   relief, as it purported to corroborate her testimony that

15   she was raped by government officials.     Thus, the adverse

16   credibility determination was supported by substantial

17   evidence, and the agency did not err in denying asylum,

18   withholding of removal, and CAT relief, as those claims were

19   all based on the same factual predicate.     See Paul v.

20   Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).

21

22



                                  4
1        For the foregoing reasons, the petition for review is

2    DENIED.   As we have completed our review, any stay of

3    removal that the Court previously granted in this petition

4    is VACATED, and any pending motion for a stay of removal in

5    this petition is DISMISSED as moot.    Any pending request for

6    oral argument in this petition is DENIED in accordance with

7    Federal Rule of Appellate Procedure 34(a)(2), and Second

8    Circuit Local Rule 34.1(b).

 9                                 FOR THE COURT:
10                                 Catherine O’Hagan Wolfe, Clerk




                                    5